Order, Supreme Court, New York County (Louis York, J.), entered on or about October 30, 2000, which granted defendant’s motion to dismiss the complaint on the ground of the Statute of Limitations, unanimously modified, on the law, to the extent of denying that part of defendant’s motion seeking dismissal of plaintiffs first and fourth causes of action for money had and received and for breach of contract, and otherwise affirmed, without costs.
We agree with the IAS court that plaintiffs causes of action *113accrued when defendant wrote the letter dated July 20, 1994, indicating that she refused to return plaintiffs initial payment of $5,000 towards her $50,000 retainer fee. However, we disagree with the court’s implicit conclusion that plaintiff is limited to a cause of action for legal malpractice and its concomitant three-year Statute of Limitations. Plaintiffs first and fourth causes of action specifically allege causes of action for money had and received and for breach of contract, both of which are governed by a six-year Statute of Limitations.
Accordingly, plaintiffs action commenced on October 4, 1999 is timely as to those causes of action. Concur — Andrias, J. P., Wallach, Lerner, Rubin and Buckley, JJ.